PER CURIAM.
The Department of Corrections appeals from an order awarding attorney’s fees to appellee below. We reverse.
The trial court below entered final summary judgment in favor of appellee C & W Food Service, Inc., and awarded damages for lost profits in the action for breach of contract. The Department appealed that order (C & W I) to this court. Because of DOC’s rejection of its previous offer of settlement and the damages awarded by the trial court, C & W sought attorney’s fees pursuant to Fla. R. Civ. P. 1.442 and section 768.79, Florida Statutes. Finding that the damage award exceeded the settlement proposal by at least 25 percent, the trial court entered an order awarding C & W attorney’s fees. The Department then separately appealed that order, which is before us in the instant ease (C & W II).
This court recently issued an opinion in C & W I in which we reversed the final summary judgment’s award of damages. See 765 So.2d 728 (Fla. 1st DCA 2000). Mandate in that case issued on August 25, 2000. Accordingly, the basis for the award of attorney’s fees to C & W below no longer exists, and we reverse the trial court’s order here appealed.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.